EXHIBIT 10.10

 

LEASE AGREEMENT

 

BETWEEN:

 

569 HALLS MILL ROAD, L.L.C.

 

(hereinafter “Landlord”)

 

AND:

 

IVC Industries Inc.

 

(hereinafter “Tenant”)

 

PREMISES:               The Property known as 569 Halls Mill Road, Freehold, New
Jersey and designated as Lot 3 in Block 79 as shown on the Tax Map of the
Township of Freehold, Monmouth County, New Jersey

 

DATED:  July 28, 1998

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS AND BASIC PROVISIONS

3

 

 

 

2.

LEASE GRANT AND TERM

4

 

 

 

3.

BASE RENT

6

 

 

 

4.

LATE CHARGE

7

 

 

 

5.

UTILITIES AND SERVICES

7

 

 

 

6.

USE

8

 

 

 

7.

ALTERATIONS, ADDITIONS OR IMPROVEMENTS

9

 

 

 

8.

TENANT’S REPAIR AND MANTENANCE

14

 

 

 

9.

MECHANICS’ LIENS

16

 

 

 

10.

SIGNS

17

 

 

 

11.

TENANT’S EQUIPMENT

17

 

 

 

12.

INDEMNIFICATION

18

 

 

 

13.

SUBORDINATION

19

 

 

 

14.

ASSIGNMENT AND SUBLETTING

20

 

 

 

15.

RULES AND REGULATIONS

21

 

 

 

16.

INSPECTION

21

 

 

 

17.

CONDEMNATION

22

 

 

 

18.

FIRE OR OTHER CASUALTY

23

 

 

 

19.

HOLDING OVER

23

 

1

--------------------------------------------------------------------------------


 

 

 

 

Page

20.

EVENTS OF DEFAULT

24

 

 

 

21.

SURRENDER OF PREMISES

28

 

 

 

22.

LANDLORD’S LIENS

28

 

 

 

23.

INSURANCE

28

 

 

 

24.

BROKERAGE

29

 

 

 

25.

ESTOPPEL CERTIFICATES

29

 

 

 

26.

NOTICES

29

 

 

 

27.

FORCE MAJEURE

30

 

 

 

28.

SEPARABILITY

30

 

 

 

29.

AMENDMENTS:  BINDING EFFECT

31

 

 

 

30.

QUIET ENJOYMENT

31

 

 

 

31.

GENDER

32

 

 

 

32.

LIABILITY

32

 

 

 

33.

NOTICE TO LENDER

32

 

 

 

34.

CAPTIONS

32

 

 

 

35.

NO PARTNERSHIP

33

 

 

 

36.

SALE

33

 

 

 

37.

BENEFIT AND BURDEN

33

 

2

--------------------------------------------------------------------------------


 

 

 

 

Page

38.

ENTIRE AGREEMENT

33

 

 

 

39.

APPLICABLE LAW

33

 

 

 

40.

MISCELLANEOUS

34

 

 

 

41.

ENVIRONMENTAL REPRESENTATIONS AND CONVENANTS

35

 

 

 

42.

SECURITY DEPOSIT

38

 

 

 

43.

EXHIBITS AND ATTACHMENTS

39

 

 

 

44.

RENEWAL TERM

40

 

 

 

45.

FIRST RIGHT TO NEGOTIATE PURCHASE

41

 

 

 

46.

RIGHT OF FIRST REFUSAL

41

 

3

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

This Lease (“Lease”) made as of July 28 1998, between: 569 HALLS MILL ROAD,
L.L.C., having an address at P.O. Box 622, Rumson, New Jersey 07760 (“Landlord”)
and IVC Industries Inc., a New Jersey corporation having an address at 500 Halls
Mill Road, Freehold, New Jersey 07728 (“Tenant”).

 

FUNDAMENTAL LEASE PROVISIONS

 

Landlord shall lease the Premises to the Tenant pursuant to the following
Fundamental Lease Provisions:

 

Premises:

 

The Premises consist of the Building, and loading docks, parking lot area and
land located on the property known as 569 Halls Mill Road, Freehold, New Jersey
and also designated as Lots 2.01, 3 and 3Q in Block 79 as shown on the Tax Map
of the Township of Freehold, Monmouth County, New Jersey and also designated as
Block 164, Lot 18.01 as shown on the Tax Map of the Township of Howell, Monmouth
County as delineated and described in Exhibit “A” attached hereto.

 

Term:

 

A term commencing on the Commencement Date and terminating ten (10) years from
the Commencement Date unless earlier terminated in accordance with the terms of
this Lease.

 

Commencement Date:

 

The Commencement Date shall be July 28, 1998.

 

Annual Base Rent:

 

Base Rent shall commence on July 28, 1998 (“Rent Commencement Date”).

 

For each lease year commencing with the first lease year the Annual Base Rent
(based upon approximately 129,600 square

 

1

--------------------------------------------------------------------------------


 

feet of gross rentable area) shall be as follows:

 

The first lease year (July 28, 1998 through July 27, 1999): $422,500 per annum

 

The second lease year (July 28, 1999 through July 27, 2000): $455,000 per annum

 

The third lease year (July 28, 2000 through July 27, 2001): $487,500 per annum

 

The fourth, fifth and sixth lease years (July 28, 2001 through July 27, 2004):
$520,000 per annum

 

The seventh, eighth, ninth and tenth lease year (July 28, 2004 through July 27,
2008): $585,000 per annum

 

Base Rent Per Month:

 

The monthly Base Rent shall commence on July 28, 1998 (“Rent Commencement
Date”). The monthly Base Rent during each lease year commencing with the first
lease year shall be as follows:

 

The first lease year (July 28, 1998 through July 27, 1999); $35,208.33 per month

 

The second lease year (July 28, 1999 through July 27, 2000): $37,916.67 per
month

 

The third lease year (July 28, 2000 through July 27, 2001): $40,625.00 per month

 

The fourth, fifth and sixth lease years (July 28, 2001 through July 27, 2004):
$43,333.33 per month

 

The seventh, eighth, ninth and tenth lease years (July 28, 2004 through July 27,
2008): $48,750.00 per month

 

Security Deposit:

 

$100,000.00 (Non-Interest bearing)

 

Permitted Use:

 

Warehousing, packaging, assembly of promotional materials, displays and like
items and distributing of merchandise and supplies. Any existing farmland use
may be continued.

 

Tenant’s SIC Number:

 

2833

 

Broker:

 

None

 

2

--------------------------------------------------------------------------------


 

1.   DEFINITIONS AND BASIC PROVISIONS

 

1.1 Fundamental Lease Provisions.

 

The Fundamental Lease Provisions shall be read in conjunction with all other
provisions of this Lease applicable thereto. Each reference in this Lease to any
of the Fundamental Lease Provisions on pages 1, 2 and 3 shall be construed to
incorporate all of the terms provided for under such provisions. If there is any
conflict between any of the Fundamental Lease Provisions set forth herein and
any other provisions of this lease, the latter shall control. This listing on
pages 1 and 2 of monetary amounts payable by Tenant shall not be construed to be
an exhaustive list of all monetary amounts payable by Tenant under this Lease.

 

1.2 Definitions.

 

In addition to other terms defined herein, the following terms shall have the
meaning set forth herein unless the context otherwise requires:

 

1.2.1 “Building” shall mean the building upon the Premises.

 

1.2.2 “Governmental Authorities” shall mean all federal, state, county,
municipal and governmental entities, and all departments, commissions, boards,
bureaus and offices thereof, having or claiming jurisdiction over the Premises.

 

1.2.3 “Landlord” shall mean the party designated as such on page 1 hereof, and
its successors and assigns.

 

1.2.4 “Premises” means the Building and improvements and land located upon the
Property known as 569 Halls Mill Road, Freehold, New Jersey and also designated
as Lots 2.01, 3, 3Q in Block 79 as shown on the Tax Map of the Township of
Freehold, Monmouth County and also designated as Block 164, Lot 18.01 as shown
on the Tax Map of the Township of Howell, Monmouth County as delineated and
described in

 

3

--------------------------------------------------------------------------------


 

Exhibit “A” attached hereto.

 

1.2.5 “Real estate taxes” shall be deemed to mean all taxes and assessments,
special or otherwise, assessed upon or with respect to the ownership of and/or
all other taxable interests in the building and property of which the Premises
are a part, imposed by federal, state or local governmental authority, or any
other taxing authority having jurisdiction over the building and property
excluding income, intangible, franchise, capital stock, or state inheritance
taxes.

 

1.2.6 “Rent” shall include Base Rent, Additional Rent and all other compensation
required under this Lease.

 

1.2.7 “Tenant” shall mean the tenant identified on page 1 of this Lease.

 

1.2.8 “Term” shall mean the period of time specified in the Fundamental Lease
Provisions. Whenever the phrase “year(s)” or “year(s) of the term of this Lease”
is used, the same (sometimes referred to as a “Lease Year”) shall be deemed to
be the period beginning on the Commencement Date and every anniversary thereof
(or, if such Commencement Date does not occur on the first (1st) day of a
calendar month, then beginning with the first (1st) day of the calendar month
next following the Commencement Date and every anniversary thereof) and expiring
on the last day of the month twelve (12) consecutive calendar months later.  The
“First Lease Year” shall include that portion of the month from the Commencement
Date (if the same does not occur on the first (1st) day of a calendar month) to
the end of such month.

 

2.  LEASE GRANT AND TERM

 

2.1 Grant. Landlord leases to Tenant, and Tenant leases from Landlord the
Premises described in the Fundamental Lease Provisions and delineated on Exhibit
A of this Lease.

 

2.2 Term. The Term of this Lease shall be for the

 

4

--------------------------------------------------------------------------------


 

period of time specified in the Fundamental Lease Provisions commencing as
hereinafter set forth.

 

2.3 Commencement Date.

 

2.3.1 The Term shall commence on July 28, 1998.

 

2.4 Acceptance of Premises. Tenant shall accept possession of the Premises on
the Commencement Date of this Lease. This Lease shall continue for the Term
specified in the Fundamental Lease provisions. Tenant accepts the Premises “as
is”. Tenant acknowledges that it presently occupies the Premises and therefore,
is fully knowledgeable as to the condition of the Premises. By occupying the
Premises, Tenant shall be deemed to have accepted the same as suitable for the
purpose herein intended and to have acknowledged that the same comply fully with
Landlord’s obligations.

 

5

--------------------------------------------------------------------------------


 

3.   BASE RENT

 

3.1 Base Rent. During the Term of this Lease, the annual Base Rent shall be the
sum set forth in the Fundamental Lease Provisions, which shall be payable by
Tenant in equal monthly installments as set forth in the Fundamental Lease
Provisions, on or before the first day of each month, in advance, payable to
Landlord or Landlord’s agent at the address to which notices to Landlord are to
be sent hereunder, or such other place as the Landlord may designate, without
any prior demand therefor and without any deductions or setoff whatsoever.
Tenant’s failure to make timely payments of rent as provided in Article 20.1
shall constitute an event of default under this Lease. Tenant may apply the
Security Deposit against the Base Rent due in the last three (3) months of the
Term with any difference between the Security Deposit and Base Rent to be paid
by Tenant to Landlord. Any portion of the Security Deposit not applied against
the Base Rent shall be returned in accordance with the terms of Article 42 of
the Lease.

 

3.2 Upon the Commencement Date, Tenant shall maintain fire and extended coverage
insurance and comprehensive liability insurance in accordance with the
provisions of Article 23.

 

Upon the Commencement Date, Tenant shall pay as additional rent real estate
taxes, as defined in this Lease, for the building and property of which the
Premises are a part.

 

3.3 Tenant shall pay to the taxing authority all real estate taxes for the
Premises when due. Proof of payment shall be furnished to Landlord by Tenant
upon request by Landlord.

 

3.4 Prorating Rent. If the Commencement Date occurs on

 

6

--------------------------------------------------------------------------------


 

 

a date other than the first day of a calendar month then the monthly rent for
such fractional month will be prorated on a daily basis based on the actual
number of days in the month.

 

3.5 The obligation to pay the additional rent in Article 3 shall survive the
expiration or termination of the Lease.

 

4.  LATE CHARGE

 

Tenant shall pay a late charge (“Late Charge”) of five (5%) percent (or the
lawful rate, if less), of any installment of Base Rent or additional rent (or
any portion thereof) that is not paid within ten (10) business days of the due
date. Notice of nonpayment and the Late Charge shall be provided by Landlord to
Tenant. In addition, Tenant shall pay an additional 3/4th of one percent (or the
lawful rate, if less) per month for every month (or portion of a month) on any
installment of Base Rent or additional rent (or any portion thereof) that is not
paid within thirty (30) days of the due date and after notice of nonpayment by
Landlord to Tenant.

 

5.  UTILITIES AND SERVICES

 

5.1 Beginning on the Commencement Date of the Lease, the Tenant shall pay all
utilities servicing the Premises. Upon request from Landlord, Tenant shall
furnish to Landlord proof of payment of the utilities. This obligation by Tenant
to pay for utilities and services incurred during the term under this paragraph
5.1 shall survive the expiration or termination of this Lease.

 

5.2 Should any utility service become unavailable from any public utility
company, public authority or any other person, firm or corporation, including
Landlord, supplying such utility, Landlord shall incur no liability whatsoever
and it shall not constitute a termination of this Lease or an eviction
(constructive or otherwise) hereunder provided that

 

7

--------------------------------------------------------------------------------


 

the unavailability is not due to Landlord’s negligence or willful misconduct.

 

6.  USE

 

6.1 The Premises shall be used solely for the Permitted Use set forth in the
Fundamental Lease Provisions and for no other purposes except upon Landlord’s
written consent.

 

6.2 Tenant shall not do or permit anything to be done in or about the Premises
nor bring or keep anything therein which will in any way increase the existing
rate of or affect any fire insurance or other insurance upon the Building or any
of its contents, or cause a cancellation of any insurance policy covering the
Building or any part thereof or its contents. Tenant shall comply with all
requirements of the insurance companies insuring the Premises.

 

6.3 Tenant at its own cost and expense shall keep the premises clean and free of
pests and vermin to the reasonable satisfaction of Landlord.

 

6.4 Tenant shall not remove, attempt to remove or manifest an intention to
remove all or substantially all of Tenant’s goods or property from or out of the
Premises, other than in the ordinary and usual course of business, without
having first paid and satisfied Landlord for all Rent which may be due or may
become due during the entire term of this Lease.

 

6.5 Compliance With Laws. Tenant shall comply with all applicable covenants,
conditions and restrictions now or hereafter affecting the Premises; with all
laws, ordinances, regulations, directives and requirements of all governmental
authorities having jurisdiction over the Premises; and with any certificate of
occupancy for the Building and shall not permit anything to be done on the
Premises in violation thereof. Upon demand, Tenant shall discontinue any use of
the

 

8

--------------------------------------------------------------------------------


 

Premises in violation of any covenants, conditions and restrictions, or of any
law, ordinance, regulation or governmental directive or of the certificate of
occupancy.

 

6.6 Tenant shall immediately give notice to Landlord in the event that Tenant
receives notice of any violation of law, ordinance, regulation, directive or
requirement of any governmental authority or any violation of the Certificate of
Occupancy.

 

7.  ALTERATIONS, ADDITIONS OR IMPROVEMENTS

 

7.1 Tenant shall not make any material changes, improvements or additions to the
Premises without the Landlord’s prior written consent which shall not be
unreasonably withheld. Tenant shall reimburse Landlord (which reimbursement
shall be deemed additional rent) for any and all reasonable costs, including
without limitation, legal, engineering or architectural costs incurred by
Landlord in reviewing the plans and specifications relating to any changes,
improvements or additions.

 

7.2 At Landlord’s request and provided Landlord gives notice at the time of its
consent pursuant to Article 7.1 that it would require removal at the end of the
term, Tenant shall remove any changes, improvements, or additions made during
the term at the end of the Term and restore the Premises to its original
condition reasonable wear and tear excepted. Tenant may remove from the Premises
movable fixtures, personal property and those items set forth on Exhibit B which
shall remain Tenant’s property at all times.

 

7.3 Tenant may elect to add to the existing Building or construct another
building (“New Building”) upon the Premises at Landlord’s cost and expense.
Tenant shall submit a plan to Landlord of the addition or New Building for
Landlord’s consent which shall not be unreasonably withheld. The

 

9

--------------------------------------------------------------------------------


 

criteria for Landlord’s approval shall be whether the addition or New Building
is for a structure consistent with the uses permitted under the Lease with no
special features making it unusable for future tenants and whether Landlord can
obtain financing as specified herein. The Base Rent for the proposed addition or
New Building shall be calculated on the following basis: The Landlord is to
secure a loan in the amount of 100% of the cost of the addition or New
Building.  The Landlord shall secure a loan at competitive rates for a ten (10)
year term on a twenty-five (25) year amortization schedule. The annual debt
service created for this loan multiplied by 1.20 shall determine the annual Base
Rent for the addition or New Building. The annual Base Rent for the addition or
New Building shall be fixed for the new ten (10) year term which shall be
applicable in the event of the construction of the addition or New Building.

 

The addition or New Building shall be constructed with due diligence by Landlord
in accordance with the Tenant’s Plan.

 

Any addition or New Building must comply with all governmental requirements
prior to the start of construction. Landlord shall at its cost and expense
diligently proceed to procure necessary governmental approvals for the addition
or New Building.

 

The Base Rent for the addition or New Building shall be added to the current
Base Rent on the existing facility to create the new Base Rent for the entire
facility.

 

In the event that the addition or New Building is constructed, the Tenant agrees
to enter into a new ten (10) year lease for the additions or New Building from
the date of the completion of the addition or New Building and its delivery to
Tenant. In such event the term of the existing

 

10

--------------------------------------------------------------------------------


 

lease shall be extended to be coterminous with the term of the lease for the
addition or New Building. During the extended term, the Annual Base Rent set
forth in the Fundamental Lease Provisions of this Lease shall remain in effect
for the balance of the existing ten (10) year term in respect to the existing
improvements. (Tenant shall pay rent for the addition or New Building as set
forth in this Article 7.3.). If the term is so extended, after the expiration of
the tenth (10th) lease year of the existing initial term the Annual Base Rent
per annum set forth in Article 44 of the Lease for the renewal term or terms
shall be utilized as the Annual Base Rent for the remainder of the extended ten
(10) year term in respect to the existing improvements. By way of example, if
the addition or New Building is constructed and the extended term commences on
the first day of the seventh lease year of the existing term the Annual Base
Rent shall be $585,00 per annum for the first six (6) lease years of the
remaining term (based initially upon the Annual Base Rent in the Fundamental
Lease Provisions and then upon the Annual Base Rent in Article 44) and the
Annual Base Rent for remaining four (4) lease years of the extended term shall
be $617,500 in years seven, eight, and nine and $650,000 in year ten.

 

In the event of an extension of the Lease pursuant to this Paragraph 7.3, the
Renewal Term period shall be reduced by the period of the extension under this
Paragraph 7.3. By way of example, if the Lease is extended for an additional six
(6) years under Paragraph 7.3, the Renewal Term period under Article 44 which
equals a total of ten (10) years shall be reduced by six (6) years for a
remaining renewal term period of four (4) years subsequent to the termination of
the term extended pursuant to Paragraph 7.3 (at the applicable lease year rent
set forth in Article 44).

 

11

--------------------------------------------------------------------------------


 

Any New Building or addition to the Premises shall not be in excess of 70,000
sq. ft. and any addition or New Building shall be of similar construction to the
existing building with a minimum of 24’ clear height with appropriate docks for
this type of Building.

 

During the first three years after the Commencement Date Tenant shall have the
exclusive right to request Landlord to construct additional space upon the
Premises as set forth in Article 7.3 and in the event that Tenant shall exercise
such right the option of Landlord to recapture a portion of the Premises shall
be null and void. After the expiration of the third lease year, provided Tenant
has not requested Landlord to construct an addition or New Building as set forth
in Article 7.3 then the Landlord upon thirty (30) days notice to Tenant may
elect to recapture the portion of the Premises as delineated and described in
Exhibit A-1 as attached hereto (“Recaptured Premises”).

 

In the event that the Landlord provides notice of its intention to recapture
said portion of the Premises the Tenant shall have the right within said thirty
(30) day period to request the Landlord to construct the addition or New
Building upon said portion of the Premises in which event Landlord’s exercise of
the option to recapture the said portion of the Premises shall be null and void
and Tenant shall continue to Lease said portion of the Premises.

 

If the Landlord recaptures the portion of the Premises as set forth herein then
the Landlord shall be permitted to construct improvements upon said Recaptured
Premises subject to the limitations contained in this Lease and the rights
afforded to Tenant pursuant to Articles 45 and 46. No use of the Recaptured
Premises by Landlord or its tenants or successors shall interfere with the right
of Tenant to use the

 

12

--------------------------------------------------------------------------------


 

Premises except Landlord shall have the right to use the Recaptured Premises as
provided herein. In the event Landlord recaptures the Recaptured Premises as
provided herein, Landlord and Tenant shall thereafter share use of the roadway
shown on the survey attached hereto as Exhibit A-1 for purposes of ingress and
egress or such roadway as otherwise agreed by the parties. Landlord shall pay
for any costs associated with sharing the roadway and changes to the roadway,
e.g. widening, relocation costs, maintenance and repairs. Landlord shall be
responsible at its sole cost and expense to obtain any required governmental
approvals arising from the sharing of the roadway. Landlord’s use shall not
materially interfere with Tenant’s use of the roadway for the Tenant’s Permitted
Use as set forth in the Fundamental Lease Provisions. In the event of a dispute
relating to the roadway if the parties cannot agree the dispute shall be
submitted by the parties to the American Arbitration Association (or its
successor) for resolution. The fees and charges of the American Arbitration
Association and arbitrator shall be shared equally by the parties. The decision
of the arbitrator shall be final and binding upon the parties.

 

In the event that the Landlord elects to recapture said portion of the Premises
then Landlord shall pay real estate taxes and other charges and costs
attributable to the Recaptured Premises, shall insure the Recaptured Premises
with the same coverage required of Tenant under this Lease and shall defend,
indemnity and save harmless Tenant from and against all fines, suits, claims,
demands, losses and actions (including attorneys’ fees) for any injury to
persons or damage to or to loss of property on or about the Recaptured

 

13

--------------------------------------------------------------------------------


 

Premises. Tenant shall have no responsibility for the Recaptured Premises and
shall be relieved of any and all further responsibility in respect to said
Recaptured Premises. If the Landlord recaptures the Recaptured Premises pursuant
to the terms of the Lease the reference in the Lease to the “Premises” shall
thereafter not include the “Recaptured Premises”.

 

8.  TENANT’S REPAIRS AND MAINTENANCE

 

8.1. Tenant will not in any manner deface or injure the Building, and will pay
the cost of repairing any damage or injury done to the Building or any part
thereof by Tenant or Tenant’s agents, employees or invitees. Except for the
roof, Tenant shall maintain, repair and take good care of the Premises whether
interior or exterior, structural or non-structural or whether capital or
non-capital and keep the Premises free from debris, waste and nuisance of any
kind, at its cost and expense in accordance with the Repair and Maintenance
schedule attached hereto as Exhibit C. Tenant shall keep the Premises, including
but not limited to, all mechanical systems, the heating and air conditioning
system, plumbing, electrical systems, overhead doors, loading docks and related
mechanisms, equipment and fixtures in good condition and working order,
reasonable wear and tear excepted.

 

Tenant shall be responsible for the removal of all garbage from the Premises in
accordance with law. Tenant shall store its garbage pending removal in a neat
and orderly manner.

 

The performance by Tenant of its obligations to maintain and to make repairs or
replacements shall only be performed by

 

14

--------------------------------------------------------------------------------


 

contractors and subcontractors of Tenant reasonably approved in writing in
advance by Landlord, it being understood that Tenant shall procure and maintain,
and shall cause contractors and subcontractors engaged by or on behalf of Tenant
to procure and maintain, insurance coverage against such risks, in compliance
with Article 23 hereto.

 

If Tenant fails to perform such maintenance and/or to make such repairs or
replacements or to take steps to have defective or damaged condition(s)
corrected within fifteen (15) days after the occurrence of damage or injury, or
detection of such condition(s), Landlord may at its option make such maintenance
and/or repair or replacement, and Tenant, shall upon demand therefor, pay
Landlord for the cost thereof as additional rent. At the end or other
termination of this Lease, Tenant shall deliver up the Premises with all
improvements located thereon (except as otherwise herein provided) in good
repair and condition, reasonable wear and tear excepted, and shall deliver to
Landlord all keys to the Premises.

 

8.2 Within in twelve (12) months of the Commencement Date Tenant shall pave at
its sole cost and expense the parking lot in accordance with a paving plan
attached hereto as Exhibit C.

 

15

--------------------------------------------------------------------------------


 

9.  MECHANICS’ LIENS

 

As a condition precedent to Landlord giving advance written consent to Tenant’s
use of outside contractors and subcontractors for repairs and/or maintenance of
the Premises or replacements (“Repairs”), Tenant shall obtain and deliver to
Landlord, on Landlord’s written demand therefor, a list of all contractors,
subcontractors, materialmen and laborers involved or to become involved in such
work. If any mechanic’s or materialmen’s lien is filed against the Premises, for
work claimed to have been done for, or materials claimed to have been furnished
to Tenant, such lien shall be discharged by Tenant within thirty (30) days
thereafter, at Tenant’s sole cost and expense, by the payment thereof or by
filing any bond required by law or by making a deposit of funds as necessary to
cause discharge of the lien under the Construction Lien Law (N.J.S.A. 2A:44A-1
et seq. also known as P.L. 1993 c.318) or other applicable lien law. If Tenant
shall fail to discharge any such mechanic’s or materialmen’s lien, Landlord may,
at its option, after five (5) days written notice to the Tenant, discharge the
same and treat the cost thereof as Additional Rent payable with the monthly
installment of Base Rent next becoming due. Such discharge by Landlord shall not
be deemed to waive, or release or excuse the default of Tenant in not
discharging the same. Any such Repairs shall be conducted on behalf of Tenant.
In the event Landlord shall give its written consent to the making of any such
Repairs by Tenant, such written consent shall not be deemed to be an agreement
or consent by Landlord to subject the Landlord’s interest in the Premises, the
Building or the land to any mechanic’s or materialmen’s liens which may be filed
in respect of any such Repairs made by or on behalf of

 

16

--------------------------------------------------------------------------------


 

Tenant.

 

10.  SIGNS

 

Tenant may erect, install or display any sign or advertising material without
the prior written consent of Landlord subject to applicable laws and ordinances.

 

11.  TENANT’S EQUIPMENT

 

11.1 Tenant shall not install any equipment of any kind or nature whatsoever
which will or may necessitate any material changes, replacements or additions
to, or in the use of, the water system, heating system, plumbing system, air
conditioning system, or electrical system of the Premises, without first
obtaining the prior written consent of Landlord.

 

17

--------------------------------------------------------------------------------


 

12.  INDEMNIFICATION

 

Landlord shall not be liable for, and Tenant will indemnify and save harmless
Landlord of and from, all fines, suits, claims, demands, losses and actions
(including attorneys’ fees) for any injury to persons or damage to or loss of
property on or about the Premises unless proximately caused by the negligence of
Landlord or third parties over whom Tenant has no control. Without limiting the
generality of the foregoing, Landlord shall not be liable or responsible for any
loss or damage to any property or death or injury to any person occasioned by
theft, fire, act of God, public enemy, criminal conduct of third parties,
injunction, riot, strike, insurrection, war, court order, requisition or other
Governmental or by other tenants of the Building or any other matter beyond the
reasonable control of Landlord, or for any injury or damage or inconvenience
which may arise through repair or alteration of any part of the Building and the
Premises or failure to make repairs (it being recognized that Landlord has no
obligation to make repairs, or from any cause whatsoever except Landlord’s
negligence, willful misconduct or as may be imposed by law.

 

18

--------------------------------------------------------------------------------


 

13.  SUBORDINATION

 

13.1 Provided Landlord shall furnish a subordination and nondisturbance
agreement as provided herein, this Lease shall not be a lien against the
Premises in respect to any mortgages that may have heretofore been placed or
which may hereafter be placed upon the Premises or any part thereof. Provided
Landlord shall furnish a subordination and nondisturbance agreement as provided
herein, the recording of such mortgage or mortgages shall have preference and
precedence and be superior and prior in lien to this Lease by virtue of this
Article 13, irrespective of the dates of recording. Tenant shall execute any
instruments, without cost to Landlord, which further effect the subordination of
this Lease to any such mortgage or mortgages. A refusal by Tenant to execute
such instruments within fifteen (15) days from receipt of such request shall
entitle Landlord to the option of canceling this Lease, or for such other relief
as Landlord may elect.

 

Landlord shall obtain a subordination and nondisturbance agreement from any
current or future mortgagee providing that for so long as Tenant complies in
full with all terms and conditions of this Lease, Tenant’s possession,
occupation and use of the premises shall not be disturbed or interfered with due
to any non-compliance of Landlord under any mortgage.

 

19

--------------------------------------------------------------------------------


 

14.  ASSIGNMENT AND SUBLETTING

 

14.1 Tenant may with the Landlord’s prior written consent, assign this Lease or
sublet the Premises which consent shall not be unreasonably withheld. Landlord
shall only be entitled to refuse consent if the proposed subtenant or assignee
will use the Premises in such manner as to cause environmental contamination
thereof. Tenant may at any time sublease up to 36,000 square feet of rentable
space to a subtenant including but not limited to Stern’s Rental Corp. without
Landlord’s consent. Tenant may also assign this Lease or sublease the Premises
without Landlord’s consent (a) to a corporation or other entity, a majority of
whose voting stock is owned by Tenant; or (b) to a corporation or entity in
which or with which Tenant, its corporate successors or assigns, is merged or
consolidated so long as the liabilities of the corporation or entity
participating in such merger or consolidation are assumed by the corporation or
entity surviving such merger or created by such consolidation; or (c) any
corporation or entity acquiring a substantial portion of Tenant’s assets so long
as the successor has a net worth no less than Tenant’s net worth immediately
prior to such merger, consolidation, acquisition or assumption as evidenced by
the most recent year end audited financial statements. If Tenant becomes a
subsidiary of a corporation, Tenant shall remain as the Tenant under this Lease
and if Tenant shall be merged into another entity, then such entity shall become
the Tenant under this Lease.

 

14.2 Tenant shall reimburse and pay Landlord for all out-of-pocket reasonable
expenses, including but not limited to, architectural fees, engineering fees,
and attorney’s fees

 

20

--------------------------------------------------------------------------------


 

incurred by Landlord in connection with any permitted or attempted subletting or
assignment of the Premises.

 

15.  RULES AND REGULATIONS

 

Tenant and Tenant’s agents, employees, and invitees will comply fully with all
reasonable rules and regulations of the Landlord relating to the Premises.
Landlord shall at all times have the right to change such rules and regulations
or to promulgate other reasonable rules and regulations in such manner as may be
deemed advisable for the safety, care, or cleanliness of the Premises and for
preservation of good order therein, all of which rules and regulations will be
forwarded to Tenant in writing and shall be complied with and observed by
Tenant. Tenant shall further be responsible for the compliance with such rules
and regulations by the employees, servants, agents, visitors and invitees of
Tenant.

 

16.  INSPECTION

 

Landlord (and its officers, employees and representatives) shall have the right
to enter into and upon any and all parts of the Premises upon reasonable notice
at all reasonable hours to:

 

16.1 Inspect (including but not limited to inspection of fire and sprinkler
systems in the Premises which shall be at Landlord’s option at least weekly) or
conduct tests in same for any purpose that the Landlord may deem necessary (but
without any obligation to do so, except as expressly provided for herein); and

 

16.2 Show the Premises to prospective tenants within nine months prior to the
expiration of the Lease Term and to show at any time during the Term the
Premises to contractors, purchasers or lenders.

 

21

--------------------------------------------------------------------------------


 

16.3 Landlord will give advance notice of at least 24 hours of entry and with
opportunity for Tenant’s representative to be present, and will minimize
interference with Tenant’s operations during such entry.

 

17.  CONDEMNATION

 

17.1 If Tenant’s use of the Premises is materially adversely affected due to the
taking by eminent domain of the Premises (or any part thereof or any estate
therein) then, in either event, this Lease shall terminate on the date when
title vests pursuant to such taking or when a declaration of taking is filed
pursuant to such taking, whichever shall first occur. In the event that Landlord
shall elect to convey the premises in lieu of a taking by eminent domain, this
Lease shall terminate on the date of the delivery of such deed. Rent shall be
apportioned as of such termination date and any Rent paid for any period beyond
said date shall be repaid to Tenant.

 

17.2 Tenant shall not be entitled to any part of the award for such taking or
any payment in lieu thereof, but Tenant may file a separate claim for any taking
of fixtures owned by Tenant which have not become Landlord’s property, and for
moving expenses, provided the same shall in no way affect or diminish Landlord’s
award.

 

17.3 In the event of a partial taking which does not effect a termination of
this Lease but does deprive Tenant of the use of a portion of the Premises,
there shall either be an abatement or an equitable reduction of the Rent for the
period for which and the extent to which the Premises so taken are not
reasonably usable for the purpose for which they are leased hereunder.
Notwithstanding the foregoing, if only land

 

22

--------------------------------------------------------------------------------


 

is taken, access to the Premises is not affected, and Tenant’s ability to add to
the existing Building or construct another building pursuant to Article 7.3 is
not affected, then there shall not be an abatement of or an equitable reduction
of the Rent.

 

18.  FIRE OR OTHER CASUALTY

 

18.1 Tenant is liable for its actions, omissions to act and/or negligence and
the actions, omissions to act and/or negligence of Tenant’s employees, agents or
invitees with respect to the Premises and the property of which the Premises are
a part.

 

18.2 Tenant shall notify the Landlord at once of any fire or other casualty in
the Building or on the Premises. Tenant is not required to pay Rent when the
Premises are destroyed in part or in whole by a casualty not due to Tenant’s
actions or negligence. If part of the Premises can be used by Tenant for the
purposes set forth in this Lease, Tenant must pay Rent pro rata for the usable
part.

 

18.3 If the Building or the Premises are partially damaged by fire or other
casualty, Tenant shall repair it as soon as reasonably possible following the
actual receipt of and to the extent of the insurance proceeds received by
Tenant.

 

19.  HOLDING OVER

 

If Tenant does not vacate the Premises at the end of the Term, Tenant shall
become a tenant-at-will and the Base Rent shall automatically become 150% of the
Base Rent set forth in the Fundamental Lease Provisions plus additional rent and
charges due by Tenant under the Lease.

 

23

--------------------------------------------------------------------------------


 

 

20.  EVENTS OF DEFAULT

 

20.1 The Tenant shall be in default under this Lease whenever any of the
following shall have occurred or shall be continuing:

 

(a) Non-payment of Rent:

 

If any payment of Rent or any other lawful and proper charge upon the Lease is
not paid within ten (10) business days after it shall become due and payable
provided in no event shall Tenant be in default until written notice from
Landlord of the failure to pay Rent and failure to pay Rent within two (2)
business days after receipt of such notice from Landlord or ten (10) business
days after the date such Rent was due, whichever is later.

 

(b) Misrepresentation or Breach of Warranty:

 

(i) Breach of Warranty: If any warranty or representation made by the Tenant to
the Landlord in connection with any transaction contemplated by this Lease shall
be knowingly breached and such breach shall continue for thirty (30) Business
Days after notice thereof shall have been given by the Landlord to the Tenant.

 

(c) Breach of Other Covenants:

 

If the Tenant shall knowingly breach or fail to perform any material term,
covenant or condition of this Lease other than as referred to in Article 20.1(a)
and such breach or failure to perform shall continue for thirty (30) days after
notice thereof shall have been given by the Landlord to the Tenant; provided,
however, that if the nature of such breach or failure of performance is such
that it cannot reasonably be cured within said period of thirty (30) days, the
Tenant shall not be in default under this Section 20.1 if the Tenant shall

 

24

--------------------------------------------------------------------------------


 

promptly (but in any event within said period of thirty (30) days) commence
efforts to cure said breach or failure of performance and shall thereafter (in
the reasonable opinion of the Landlord) diligently prosecute such efforts to a
successful conclusion.

 

(d) Any statements made by Tenant shall be deemed to be to the best of Tenant’s
knowledge.

 

20.2 Upon any termination of this Lease, Tenant shall quit and peacefully
surrender the Demised Premises to Landlord, and Landlord, upon or at any time
after such termination, may without further notice, enter upon and re-enter the
Demised Premises and possess and repossess himself thereof, by force, summary
proceedings, ejectment or otherwise, and may dispossess Tenant and remove Tenant
and all other persons and property from the Demised Premises including but not
limited to any subtenant or assignee of Tenant and the property of such
subtenant or assignee, and may have, hold and enjoy the Demised Premises and the
right to receive all rental income of and from the same.

 

20.3 At all times, from time to time after any such termination, Landlord may
relet the Demised Premises or any part thereof for such term or terms (which may
be greater or less than the period which would otherwise have constitutedthe
balance of the term of this Lease) and on such conditions (which may include
concessions or free rent or alterations of the Demised Premises) as Landlord in
his reasonable discretion may determine and may collect and receive the rents
therefor. Landlord shall in no way be responsible or liable for any failure to
relet the Demised Premises or any part thereof, or for any failure to collect
any rent due upon any such re-

 

25

--------------------------------------------------------------------------------


 

letting but Landlord shall make good faith efforts to mitigate damages.

 

20.4 No such termination of this Lease shall relieve Tenant of its liability and
obligations under this Lease, and such liability and obligation shall survive
such termination. In the event of any such termination, whether or not the
Demised Premises or any part thereof shall have been relet, Tenant shall pay to
Landlord the net rent and all other charges required to be paid by Tenant up to
the time of such termination of this Lease, and thereafter Tenant, until the end
of what would have been the term of this Lease in the absence of such
termination, shall be liable to Landlord for, and shall pay to Landlord, the
equivalent of the amount of net rent and the other rent and charges which would
be payable under this Lease by Tenant if this Lease were still in effect, less
the net proceeds of any reletting effective pursuant hereto, after deducting all
Landlord’s reasonable expenses in connection with such reletting including,
without limitation, all repossession costs, brokerage and management
commissions, operating expenses, legal expenses, reasonable attorney’s fees,
alteration costs, and the expenses of preparation for such reletting. Tenant
shall pay such current damages to Landlord monthly on the date on which the net
rent would have been payable under this Lease as if the Lease were still in
effect and Landlord shall be entitled to recover from Tenant each monthly
deficiency as same shall arise.

 

20.5 No failure by Landlord or Tenant to insist upon the strict performance of
any agreement, term, covenant or condition hereof or to exercise any right or
remedy consequent upon a breach thereof and no acceptance of full or partial

 

26

--------------------------------------------------------------------------------


 

rent during the continuance of any such breach, shall constitute a waiver of any
such breach or such agreement, term, covenant or condition. No agreement, term,
covenant or condition hereof to be performed or complied with by Tenant or
Landlord, and no breach thereof, shall be waived, altered or modified except by
written instrument executed by Landlord and Tenant. No waiver of any breach
shall affect or alter this Lease, but each and every agreement, term, covenant
and condition hereof shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.

 

20.6 In the event of any breach or threatened breach by Tenant of any of the
agreements, terms, covenants or conditions contained in this Lease, Landlord
shall be entitled to enjoin such breach or threatened breach and shall have the
right to invoke any right and remedy allowed at law or in equity or by statute
or otherwise as though re-entry, summary proceedings and other remedies were not
provided for in this Lease.

 

20.7 Each right and remedy provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease
or now or hereafter existing at law or in equity or by statute or otherwise, and
the exercise or beginning of the exercise by Landlord or Tenant of any one or
more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the party in question of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or

 

27

--------------------------------------------------------------------------------


 

otherwise.

 

21.  SURRENDER OF PREMISES

 

No act or thing done by Landlord or its agents during the Term shall be deemed
an acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless the same is made in writing and
signed by Landlord.

 

22.  LANDLORD’S LIENS

 

Landlord shall have, at all times, and Tenant hereby grants to Landlord, a valid
security interest to secure payment of all rentals and other sums of money
becoming due hereunder from Tenant, and to secure payment of any damages or loss
which Landlord may suffer by reason of the breach of Tenant of any covenant,
agreement or condition herein, upon all goods, wares, equipment, fixtures,
furniture, improvements and other personal property owed by Tenant presently or
which may hereafter be situated on the Premises, and such property shall not be
removed therefrom without the consent of Landlord until all arrearages in Rent
as well as any and all other sums of money then due to Landlord hereunder shall
first have been paid and discharged and all the covenants, agreements, and
conditions hereof have been fully complied with and performed by Tenant.

 

23.  INSURANCE

 

23.1 Tenant shall maintain insurance in the form of its certificate of insurance
attached hereto as Exhibit D. Tenant shall name Landlord’s mortgagee as an
additional insured.

 

23.2 Tenant shall cause its contractors and subcontractors to comply with the
insurance requirements reasonably required by Landlord.

 

28

--------------------------------------------------------------------------------


 

23.3 Tenant shall furnish a certificate of insurance and such other evidence
reasonably satisfactory to Landlord of the maintenance of all insurance
coverages required hereunder upon the earlier of its entry upon the Premises or
the Commencement Date of this Lease.

 

24.  BROKERAGE

 

Each party warrants that it has had no dealings with any broker or agent in
connection with the negotiations or execution of this Lease and a party who
falsely so warrants shall indemnify the other party against all costs, claims,
expenses, attorney’s fees or other liability for commissions or other
compensation or charges claimed by any broker or agent claiming the same by,
through or under said party.

 

25.  ESTOPPEL CERTIFICATES

 

Tenant agrees to furnish from time to time when requested by Landlord or the
holder of any mortgage on the Building, an estoppel certificate signed by Tenant
confirming and containing such factual certifications and representations deemed
appropriate by Landlord or the holder of any mortgage on the Building. Tenant
shall, within fifteen (15) days following receipt of said certificate from
Landlord, return a fully executed copy of said certificate to Landlord within
the foregoing fifteen (15) day period, failing which Tenant shall be deemed to
have approved and confirmed all of the terms, certifications and representations
contained in such certificate.

 

26.  NOTICES

 

Each provision of this Lease, or of any applicable governmental laws,
ordinances, regulations, and other requirements with reference to the sending,
mailing or delivery of

 

29

--------------------------------------------------------------------------------


 

any notice, or with reference to the making of any payment by Tenant to
Landlord, shall be deemed to be complied with when and if the following steps
are taken.

 

26.1. All Rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord at the address set forth in the
Fundamental Lease Provisions or at such other address as Landlord may specify
from time to time by written notice delivered in accordance herewith.

 

26.2 Any notice or document required to be delivered hereunder shall be deemed
to be delivered as and when actually received. Notice by the United States Mail
shall be postage prepaid, certified or registered mail, (with return receipt
requested) addressed to the party at the address set forth at the head of this
Lease and to such other addresses as either of said parties shall have specified
by written notice delivered in accordance herewith.

 

27.  FORCE MAJEURE

 

Whenever a period of time is herein prescribed for action to be taken by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
strikes, riots, acts of God, war, governmental laws, regulations or restrictions
or any other causes of any kind whatsoever which are beyond the reasonable
control of Landlord.

 

28.  SEPARABILITY

 

If any clause or provision of this Lease is held by any court of competent
jurisdiction to be illegal, invalid, or unenforceable under present or future
laws in effect during the Term hereof, then and in that event, the remainder of
this

 

30

--------------------------------------------------------------------------------


 

Lease shall not be affected thereby. In lieu of each clause or provision of this
Lease that is illegal, invalid or unenforceable, there shall be added as a part
of this Lease a clause or provision as similar in terms to such illegal, invalid
or unenforceable clause or provision as may be possible which is legal, valid
and enforceable.

 

29.  AMENDMENTS: BINDING EFFECT

 

This Lease may not be altered, changed or amended, except by instrument in
writing signed by both parties hereto. No provision of this Lease shall be
deemed to have been waived unless such waiver be in writing signed by the
waiving party and addressed to the other party, nor shall any custom or practice
which may evolve between the parties in the administration of the terms hereof
be construed to waive or lessen the right of either party to insist upon the
performance in strict accordance with the terms hereof. The terms and conditions
contained in this Lease shall apply to, inure to the benefit of, and be binding
upon the parties hereto, and upon their respective successors in interest and
legal representatives, except as otherwise herein expressly provided.

 

30.  QUIET ENJOYMENT

 

Provided Tenant has performed all of the terms and conditions of this Lease,
including the payment of Rent, to be performed by Tenant, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Lease Term, without hinderance
from Landlord, subject to the terms and conditions of this Lease.

 

31

--------------------------------------------------------------------------------


 

31.  GENDER

 

Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.

 

32.  LIABILITY

 

The liability of Landlord to Tenant for any default by Landlord under the terms
of this Lease shall be limited to the interest of Landlord in the Building and
the Land. Landlord shall not be liable for any deficiency.

 

33.  NOTICE TO LENDER

 

If the Premises or the Building or any part thereof are at any time subject to
any first mortgage or other similar instrument and this Lease or the Rent hereof
is assigned to such mortgagee, and Tenant is given written notice thereof,
including the post office address of such assignee, then Tenant shall not
terminate this Lease or abate any Rent for any default on the part of Landlord
without first giving written notice by certified or registered mail, return
receipt requested, to such assignee, specifying the default in reasonable
detail, and affording such assignee a reasonable opportunity to make
performance, at its election, for and on behalf of the Landlord.

 

34.  CAPTIONS

 

The captions contained in this Lease are for the convenience of reference only,
and in no way limit or enlarge the terms and conditions of this Lease.

 

32

--------------------------------------------------------------------------------


 

35.  NO PARTNERSHIP

 

Nothing contained in this Lease shall be deemed or construed to create a
partnership or joint venture of or between Landlord and Tenant, nor to create
any other relationship between the parties hereto other than that of Landlord
and Tenant.

 

36.  SALE

 

In the event Landlord shall sell or convey the Building, all liabilities and
obligations on the part of Landlord under this Lease accruing thereafter shall
terminate provided the new landlord acknowledges and agrees in writing to assume
the duties and obligations under the Lease, and thereupon all such liabilities
and obligations shall be binding upon the new landlord. Tenant agrees to attorn
to such new landlord.

 

37.  BENEFIT AND BURDEN

 

The  provisions  of this  Lease  shall be  binding  upon,  and shall inure to
the benefit of, the  parties  hereto and to the extent  permitted under this
Lease to each of their respective  representatives,  successors and assigns.

 

38.  ENTIRE AGREEMENT

 

This Lease, together with the Exhibits attached hereto and Riders (if any),
contain and embodies the entire agreement of the parties hereto, and no
representations, inducements or agreements, oral or otherwise, between the
parties not contained in this Lease, the Exhibits and the Rider (if any), shall
be of any force or effect.

 

39.  APPLICABLE LAW

 

This Lease and the rights and obligations of both parties hereto hereunder shall
be governed by the laws of the State of New Jersey.

 

33

--------------------------------------------------------------------------------


 

40.  MISCELLANEOUS

 

40.1 There shall be no merger of this Lease or of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof by reason of the
fact that the same person may acquire or hold, directly or indirectly, this
Lease or the leasehold estate hereby created or any interest in this Lease or in
such leasehold estate as well as the fee estate in the leasehold premises or any
interest in such fee estate.

 

40.2 Neither Landlord or Landlord’s agents or brokers have made any
representations or promises with respect to the Premises or the Building except
as herein expressly set forth and no rights, easements or licenses are acquired
by Tenant by implication or otherwise except as expressly set forth in the
provisions of this Lease.

 

40.3 The submission of this Lease to Tenant shall not be construed as an offer,
nor shall Tenant have any rights with respect thereto unless and until Landlord
shall execute a copy of this Lease and deliver the same to Tenant.

 

40.4 If Tenant signs as a corporation, each of the persons executing this Lease
on behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, qualified to do business in New Jersey,
that the corporation has full right and authority to enter into this Lease, and
that each and both of the persons signing on behalf of the corporation were
authorized to do so.

 

40.5 Tenant shall furnish to Landlord copies of its 10K and 10Q Reports as they
are filed with the Securities and Exchange Commission. Tenant shall furnish
copies of its press releases to Landlord when they are disseminated to the
public.

 

34

--------------------------------------------------------------------------------


 

41.  ENVIRONMENTAL REPRESENTATIONS AND COVENANTS:

 

In addition to and not in limitation of all other warranties and representations
contained in this Lease, the Tenant represents and warrants to Landlord, after
due inquiry and investigation, and hereby covenants with the Landlord as
follows:

 

(a)  Compliance with Laws:

 

Tenant’s use of the Premises (including any and all use of the Premises by any
tenant, subtenant or licensee of the Tenant) does not and will not knowingly
violate federal, state and local environmental laws, including (but not limited
to) the New Jersey Spill Compensation and Control Act, (being N.J.S..
58:10-23.11, et seq. and commonly called the “Spill Act”) and the Industrial
Site Recovery Act (being N.J.S.. 131K-6 et seq. and commonly called “ISRA”).

 

(1) Storage of Hazardous Substances:

 

To the best of the Tenant’s knowledge, information and belief, and except as set
forth in the “Final Report, ECRA/ISRA Compliance, Capscan Cable Company,
Freehold, Monmouth County, ISRA Case No. 89100” dated March 1994 and prepared by
ENVIRON Corporation, the Premises have not been used by Tenant, any tenant,
subtenant or licensee of the Tenant or any prior owner, tenant, subtenant or
licensee of the Premises to refine, produce, store, handle, transfer, process or
transport “Hazardous Substances”, as such term is defined in N.J.S.
58:10-23.11b(k), except in accordance any and all applicable state and federal
law. Tenant will not knowingly in the future use nor suffer or permit the
Premises to be used for the foregoing purposes unless done (a) in full
compliance with any and all applicable state and federal law.

 

35

--------------------------------------------------------------------------------


 

(2) Notice of Alleged Violation:

 

The Tenant shall promptly notify the Landlord and furnish the Landlord with a
copy of any and all summonses, citations, directives, letters or other
communications concerning any violation or alleged violation of any
environmental law, rule or regulation on, about or respecting the Premises,
including (but not limited to) any violation or alleged violation of the Spill
Act.

 

(3) Notification of Spill:

 

The Tenant shall immediately notify the Landlord of any spill, leak, or
discharge of hazardous substances on the Premises not authorized by a permit
issued by a governmental agency having jurisdiction to issue such permits.

 

(4) Payment of Lien:

 

In the event a Lien shall be filed against the Premises pursuant to the Spill
Act, the Tenant shall within thirty (30) days from the date that it is given
notice that such a Lien has been placed against the Premises or, in the event
that the State of New Jersey has commenced steps to cause the Premises to be
sold pursuant to the Lien, within such shorter period of time as may be
necessary to prevent such sale, either (a) pay such sum as shall be necessary to
remove the Lien from the Premises, (b) provide a bond, cash deposit, or other
security in an amount sufficient to discharge the claim out of which the Lien
arises, or (c) take such other steps or make such other arrangements with the
lienor which result in a stay of execution, or forbearance in executing, upon
the lien.

 

(5) Notification with Respect to ISRA:

 

The Tenant shall promptly notify the Landlord of

 

36

--------------------------------------------------------------------------------


 

any termination of any lease or the closing or cessation of any operation at the
Premises or any other event which would require or trigger any action pursuant
to ISRA (including, but not limited to the events described in N.J.A.C.
7:26B-3.2, but Tenant shall not be required to take any action pursuant to ISRA
upon any of the events or operations described in N.J.A.C. 7:26B-2.1. If
required pursuant to the foregoing sentence, the Tenant shall provide evidence
to the Landlord of compliance by tenants and users with the provisions of ISRA
upon receipt by the Tenant of such evidence, including (but not limited to) any
“negative declaration” from the New Jersey Department of Environmental
Protection.

 

(6) Indemnification:

 

The Tenant shall indemnify and save harmless the Landlord from any and all
damages, remedial orders, judgments or decrees, and all costs and expenses
related thereto or arising therefrom, including but not limited to, attorneys
fees, cleanup, removal, repair and restoration costs, and lost rentals (if any)
arising out of the violation of any federal, state or local environmental laws
committed by Tenant, its subtenants or licensees. The foregoing indemnification
and hold harmless obligation shall remain in effect and shall survive the
expiration or other termination of this Lease, and shall apply to all claims or
proceedings arising out of the Landlord’s interest in the Premises as owner of
the Premises.

 

(7) Additional Event of Default:

 

Failure to comply with the provision of this Article shall constitute an Event
of Default. A default under this Article shall be in addition to and not in
limitation of any other Events of Default specified in this Lease.

 

37

--------------------------------------------------------------------------------


 

(8) Environmental Testing:

 

The Landlord shall have the right on prior notice to Tenant of at least
forty-eight (48) hours to engage in any environmental testing and sampling of
the Premises that the Landlord may reasonably deem necessary to protect its
interests whenever either (1) an Event of Default shall have occurred or shall
be continuing or (2) the Landlord shall deem such environmental testing and
sampling necessary to protect the Landlord, the Premises or any other collateral
which is security for the Loan from the effects of ISRA or the Spill Act. The
Tenant shall be liable for the costs of such environmental testing and sampling,
which shall be payable on demand, if the results of such testing and sampling
reveals a violation of ISRA or the Spill Act by Tenant, its subtenants or
licensees.

 

42.  SECURITY DEPOSIT

 

The Landlord hereby acknowledges the receipt of $100,000.00 as a Security
Deposit which it is to retain as security for the faithful performance of all of
the covenants, conditions and agreements to this lease. The security deposit
shall not bear interest. Tenant may apply same to the last three (3) months
rent. Any portion of the Security Deposit not utilized to cure Tenant’s default
under this Lease and not applied to rent shall be returned to Tenant within ten
(10) days following lease expiration or termination.

 

In the event of a bona fide sale of the Premises, the Landlord shall on notice
to Tenant have the right to transfer the Security Deposit to the vendee for the
benefit of Tenant but Landlord shall provide to Tenant the name and address of
any vendee to whom the Security Deposit is transferred.

 

38

--------------------------------------------------------------------------------


 

Landlord shall remain responsible for the return of the Security Deposit
notwithstanding any transfer to a vendee.

 

43.  EXHIBITS AND ATTACHMENTS

 

All Exhibits listed hereinbelow are incorporated into this Lease and made a part
hereof for all intents and purposes:

 

Exhibit A.  Description of the Premises

 

Exhibit A-1 Portion of Premises subject to Recapture by Landlord

 

Exhibit B.  List of Items Remaining Tenant’s Property

 

Exhibit C.  Remedial and Maintenance Schedule

 

Exhibit D.  Insurance Policy of Landlord

 

39

--------------------------------------------------------------------------------


 

44.  RENEWAL TERM

 

Provided Tenant shall not be in default hereunder either at the time of the
exercise of the options herein accorded or at any time thereafter prior to
commencement of the Renewal Term’s as herein described, Tenant shall have the
right to renew the term for two successive five (5) year periods which Renewal
Terms shall commence on the first day following expiration of the term (“Renewal
Term”) and on the first day following the First Renewal Term. All of the terms
and conditions for the demise of the Premises for the Renewal Terms shall be
identical to those herein contained, except with respect to the Base Rent. The
Base Rent in the First Renewal Term shall be as follows: the Base Rent in the
first and second lease year shall be $585,000 per annum ($48,750 per month) and
in the third, fourth and fifth lease years, the Base Rent shall be $617,500 per
annum ($51,458.33 per month). The Base Rent in the first and second lease years
of the Second Renewal Term shall be $650,000.00 per annum ($54,166.67 per month)
and in the third, fourth and fifth lease years, the Base Rent shall be $715,000
per annum ($59,583.33 per month).

 

The time for Tenant’s exercise of each option is of the essence. Tenant’s right
to renew this Lease as set forth above shall be voidable by Landlord if:

 

(1) the written notice exercising the option of renewal to Landlord is not
received by Landlord on or before the date which is six (6) months prior to the
expiration date of the Term or six (6) months prior to the expiration date of
the First Renewal Term, as the case may be; or

 

(2) prior to the first day of any Renewal Term there

 

 

40

--------------------------------------------------------------------------------


 

 

occurs a default under this Lease; or

 

(3) Tenant is not in possession of the Premises pursuant to the terms hereof at
the time of the exercise of the option and at all times thereafter during the
term or First Renewal Term, as the case may be.

 

45.  FIRST RIGHT TO NEGOTIATE PURCHASE

 

If Landlord desires to sell the Recaptured Premises as described in Article 7.3
or the Premises or any portion thereof, before entering into an agreement to
sell to anyone else, Landlord will notify Tenant of its desire to sell the
Recaptured Premises and/or the Premises or portion thereof and the price and
basic terms Landlord is asking. If, within ten (10) business days after receipt
of the notice, Tenant gives Landlord written notice of its interest in
purchasing the Recaptured Premises and/or the Premises or portion thereof at the
price and upon the terms contained in Landlord’s notice to Tenant, Landlord and
Tenant agree to negotiate a legally binding agreement to carry out their
previously expressed intent promptly and in good faith. If Tenant fails to give
such notice to Landlord within said ten (10) business days period, Landlord will
be free to sell the Premises and/or Recaptured Premises or portion thereof
subject to this Lease to anyone else upon the same terms offered to Tenant and
without any further obligation hereunder to Tenant.

 

46.  RIGHT OF FIRST REFUSAL

 

46.1. If at any time during the term, Landlord desires to sell the Premises or
if Landlord recaptures a portion of the Premises pursuant to Article 7.3 and
thereafter desires to lease or sell the Recaptured Premises or any portion
thereof and receives an acceptable bona fide offer of lease or

 

41

--------------------------------------------------------------------------------


 

purchase therefor, Landlord shall give Tenant written notice (the “Landlord’s
Notice”) of its intention to lease or sell in accordance with that offer, which
Landlord’s Notice shall contain the terms and conditions of the offer to lease
or purchase as well as the name and address of the prospective tenant or
purchaser.

 

Upon the receipt of the Landlord’s Notice, Tenant shall have the right to lease
the Recaptured Premises or purchase the Premises and/or the Recaptured Premises
or any designated portion thereof upon the same terms and conditions contained
in the bona fide offer to lease or purchase. Said right shall be deemed
exercised if Landlord receives written notice from Tenant, within ten (10)
business days of the receipt by Tenant of the Landlord’s Notice, stating that
Tenant is willing and able to purchase the Premises and/or lease or purchase the
Recaptured Premises or such designated portion thereof upon the same terms and
conditions as were contained in the bona fide offer. If Tenant does not exercise
its right to lease the Recaptured Premises or purchase the Premises and/or the
Recaptured Premises or such designated portion thereof within said ten (10)
business day period, Landlord may convey the Premises and/or lease or convey the
Recaptured Premises or such designated portion thereof within six (6) months
after the end of said ten (10) business day period, provided such lease of the
Recaptured Premises or conveyance of the Premises or Recaptured Premises is to
the tenant or designated purchaser at the same rent or price and upon
substantially the same terms set forth in the Landlord’s Notice, and further
provided that any lease or conveyance shall be subject to this Lease. The right
of first refusal

 

42

--------------------------------------------------------------------------------


 

provided herein shall be a continuing option and shall apply to any and all
future sales of the Premises or any portion thereof and/or to lease or sale of
the Recaptured Premises during the term of the Lease. No sale of the Premises or
sale or use of the Recaptured Premises by Landlord or its tenants and successors
shall interfere with the right of Tenant to use the Premises or the Recaptured
Premises pursuant to the terms of this Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal the
day and year first above written,

 

WITNESS:

LANDLORD:

 

 

 

 

569 HALLS MILL ROAD, L.L.C.

 

 

/s/ Edward McCrossin

 

BY: /s/ Donald J. Levine

 

 

 

ATTEST:

TENANT:

 

 

 

IVC INDUSTRIES INC.

 

 

/s/ Martin A. Pickus

 

BY: /s/ I. Alan Hirschfeld

 

 

43

--------------------------------------------------------------------------------


 

EXHIBIT B

 

1.     Pallet Racking

 

2.     Sprinkler System (In rack sprinkler system)

 

3.     Telephone System

 

4.     Building Signage

 

5.     Alarm System

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Insurance Policy of Tenant (Rent Insurance and Environmental Insurance to be
supplied)

 

--------------------------------------------------------------------------------